DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/15/2022 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 20, both claims recite “is one of a group including” followed by a Markush group, see the last three lines of claim 1 and throughout claim 20. The term “including” is considered to be synonymous with “comprising” (see MPEP §2111.03) and therefore the Markush grouping as claimed is indefinite because the grouping is not a closed list of alternatives. Examiner suggests correcting to use “consisting of” rather than “including”, see MPEP §2173.05(h). 
Further regarding claim 20, the claim is rejected under 35 USC 112(d) below for limiting the first, second, and third variables to be a flow front pressure when this is not included within the limitations of claim 1. The claim is further indefinite because it is not clear how any variable could meet both the limitations of claim 20 and claim 1 when they do not overlap in scope, and are mutually exclusive. For the purposes of examination, claim 20 will be interpreted to be met by a variable being either the flow front pressures described in claim 20 or the variables described in claim 1. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 20 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 20 limits the first, second, and third variables to be Thus, Claim 20 reciting the first, second, and third variables to be a flow front pressure, contradicts claim 1 from which it depends.
 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5-8, 10-14, 16-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Catoen (US 2012/0217668) modified by Altonen (US 2017/0057148) and Fitzpatrick (US 2016/0279841.)
Regarding claim 1, Catoen meets the claimed, A method of controlling melt flow front pressure in a co- injection molding apparatus, (Catoen [0051] describes a co-injection process with pressure control) the method comprising; during a first injection molding cycle starting an injection of a first material into a mold cavity at a first injection pressure; (Catoen [0051] teaches injecting a first melt stream (first material) at a first preselected pressure, the material is being injected into a cavity 106, see Figure 1 and Figure 8) next, during the first injection molding cycle, (Catoen [0051] describes the first and second melt streams are injected simultaneously making them in the same molding cycle) and in response to determining a first variable is approximately equal to a first threshold value injecting a second material into the mold cavity at a second injection pressure; (Catoen Figure 8 and [0051] teach that the first material is injected and once the pressure of the first stream reaches Ps (first variable reaching first threshold) then the second stream is started) while injecting the first material into the mold cavity at the first injection pressure, determining, via a first melt pressure sensor disposed near a first injection nozzle, a first flow front pressure, the first flow front pressure corresponding to the first material; (Catoen [0051] describes sensors that measure the pressure of the first material during injection at the first injection unit, Catoen [0019] and [0021] describe a sensor 114e at the nozzle) while injecting the second material into the mold cavity at the second injection pressure, (Catoen [0051] teaches injecting a second melt stream (second material) with a pressure from a second injection unit) during the first injection molding cycle, while injecting the first material into the mold cavity, adjusting the first injection pressure based on comparing the first flow front pressure, calculated based on the first melt pressure sensor, to a first optimal flow front pressure (Catoen [0051] describes monitoring and adjusting the pressure of the first material until the pressure of the first melt material reaches a preselected (optimal flow front) pressure) and controlling a ratio of the first flow front pressure and the second flow front pressure (Catoen [0051] teaches controlling the second pressure “proportionally” to the first pressure which constitutes controlling a ratio or proportion of the two pressures. Examiner notes that the ratio of two pressures can be controlled by changing only one pressure and that the claim does not require specifically changing either pressure, only that the ratio is controlled.)

    PNG
    media_image1.png
    488
    863
    media_image1.png
    Greyscale

Catoen does not meet the claimed, determining, via a second melt pressure sensor disposed near a second injection nozzle, a second flow front pressure, the second flow front pressure corresponding to the second material; during the first injection molding cycle, adjusting the first injection pressure to a first constant low pressure, while injecting the second material into the mold cavity, adjusting the second injection pressure to a second constant low pressure based on2Application No. 16/854,389Docket No.: 32687/53630 Amendment dated September 20, 2021 Reply to Office Action of July 7, 2021comparing the second flow front pressure, calculated based on the second melt pressure sensor, to a second optimal flow front pressure.
Analogous in the field of co-injection molding, Altonen meets the claimed, determining, via a second melt pressure sensor disposed near a second injection nozzle (Altonen [0076] teaches the sensor for monitoring pressure is in the vicinity of the nozzle) a second flow front pressure, the second flow front pressure corresponding to the second material; (Altonen [0008] teaches monitoring the pressure of a second material filling a cavity) during the first injection molding cycle, adjusting the first injection pressure to a first constant low pressure (Altonen [0115] describes injection molding can occur at constant low injection pressures) while injecting the second material into the mold cavity, adjusting the second injection pressure to a second constant low pressure (Altonen [0115] describes injection molding can occur at constant low injection pressures) based on comparing the second flow front pressure, calculated based on the second melt pressure sensor, to a second optimal flow front pressure; (Altonen [0008] teaches monitoring the second pressure and changing the injection element to change the melt pressure of the second material to reach a target (optimal) pressure.) 
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the pressure adjusting process of Catoen with monitoring and adjusting the second pressure as taught by Altonen in order to produce an article made with different materials, see Altonen [0008] or [0101].
It would have been further obvious to a person of ordinary skill in the art before the filing date to combine the injection molding process of modified Catoen with the low constant pressure of Altonen in order to produce quality injection molded parts using desired materials, see Altonen [0115].
Catoen further describes stopping the first material after stopping the second material and meets the claimed, after ceasing the injection of the second material, ceasing the injection of the first material into the mold cavity (Catoen [0051] and Figure 8 show the injection of the second material is stopped and then the injection of the first material is stopped.) 
Neither Catoen nor Altonen meet the claimed, and in response to determining a third variable is approximately equal to a third threshold value and ceasing the injection of the first material into the mold cavity, wherein each of the first variable, second variable, and third variable is one of a group including a period of time, a flow front position, a cavity melt pressure, a screw position, and a screw distance travel, however, Catoen Figure 8 and [0051] show that the second material is stopped and then the first material is stopped and Catoen describes this is in response to a desired pressure in one of the sensors being reached. Catoen [0019] describes the sensors can be located along the melt path (flow front position) or in the cavity (cavity melt pressure.) Catoen does not describe that this is in response to determining a third variable is approximately equal to a third threshold value and, however, Fitzpatrick [0102] describes ceasing all streams once the desired pressure in the mold cavity, cavity pressure being the “third variable”, is reached.   
It would have been obvious to a person of ordinary skill in the art before the filing date to modify the process of stopping the second melt stream and then stopping the first melt stream that is taught in Catoen by controlling the melt streams to stop when the desired pressure in the cavity “cavity melt pressure” was reached in order to avoid shrinkage or mass reduction of the molded part, see Fitzpatrick [0102] and [0068].
Regarding claim 3, Catoen does not meet the claimed, The method of claim 1, wherein: injecting the first material into the mold cavity further comprises injecting the first material into the mold cavity at a first constant low pressure; and injecting the second material into the mold cavity further comprises injecting the second material into the mold cavity at a second constant low pressure.
Analogous in the field of co-injection molding, Altonen meets the claimed, The method of claim 1, wherein: injecting the first material into the mold cavity further comprises injecting the first material into the mold cavity at a first constant low pressure; and injecting the second material into the mold cavity further comprises injecting the second material into the mold cavity at a second constant low pressure (Altonen [0116] describes injection molding can occur at constant low injection pressures.)
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the injection molding process of modified Catoen with the low constant pressure of Altonen in order to produce quality injection molded parts using desired materials, see Altonen [0116]. 
Regarding claim 5, modified Catoen meets the claimed, The method of claim 1, wherein: determining the first flow front pressure includes measuring the first flow front pressure; (Catoen [0051] describes measuring the first material pressure via a sensor) and determining the second flow front pressure includes measuring the second flow front pressure (Altonen [0008] teaches measuring the second material pressure.)
Regarding claim 6, Catoen [0051] teaches directly measuring the pressure of the first material and [0019] teaches the sensors can be located in a variety of places, but Catoen does not meet the claimed, The method of claim 1, wherein: determining the first flow front pressure includes determining the first flow front pressure based on a first melt pressure, the first melt pressure corresponding to the first material; and determining the second flow front pressure includes determining the second flow front pressure based on a second melt pressure, the second melt pressure corresponding to the second material.
Altonen does not explicitly meet the claimed, The method of claim 1, wherein: determining the first flow front pressure includes determining the first flow front pressure based on a first melt pressure, the first melt pressure corresponding to the first material; and determining the second flow front pressure includes determining the second flow front pressure based on a second melt pressure, the second melt pressure corresponding to the second material, however, Altonen [0076] and [0078] teach that sensors can measure the pressure directly, or the sensors can be placed in other parts of the mold and a correction factor can be applied to determine the melt pressure. It is not clear what value the flow front pressure is specifically, however, Altonen [0076] describes being able to calculate pressures based on sensors in other parts of the molding apparatus which meets the interpretation of claim 6. 
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the method of Catoen with the calculating a pressure as described by Altonen in order to monitor and adjust the processing conditions in the mold, see Altonen [0078]. 
Regarding claim 7, Altonen further meets the claimed, The method of claim 6, wherein: determining the first melt pressure includes measuring the first melt pressure; and determining the second melt pressure includes measuring the second melt pressure (Altonen [0008] teaches measuring the pressures and [0076] teaching measuring the melt pressure at the nozzle.)
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the method of Catoen with the calculating a pressure as described by Altonen in order to monitor and adjust the processing conditions in the mold, see Altonen [0078].
Regarding claim 8, Altonen does not explicitly meet the claimed, The method of claim 6, wherein: determining the first melt pressure includes determining the first melt pressure based on the first injection pressure; and determining the second melt pressure includes determining the second melt pressure based on the second injection pressure, however, Altonen [0041] describes the intensification ratio between a hydraulic piston and the injection ram which forces the melt through the nozzle. If the intensification ratio is known, the pressure at the nozzle of the melt material (melt pressure) can be calculated from the ratio and the hydraulic injection pressure, see Altonen [0041]. 
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the molding method of modified Catoen with the intensification ratio taught by Altonen in order to calculate the melt pressure and subsequently monitor and adjust the processing conditions in the mold, see Altonen [0041] and [0078].
Regarding claim 10, Catoen does not meet the claimed, The method of claim 1, wherein: (i) in injecting the first material, the first material is a regrind material, (ii) in injecting the second material, the second material is a regrind material, or (iii) in injecting the first and second materials, both the first material is a regrind material and the second material is a regrind material.
Altonen meets the claimed, The method of claim 1, wherein: (i) in injecting the first material, the first material is a regrind material, (ii) in injecting the second material, the second material is a regrind material, or (iii) in injecting the first and second materials, both the first material is a regrind material and the second material is a regrind material (Altonen [0097] teaches a regrind material can be used.)
The courts have held that combining prior art elements according to known methods to yield predictable results would have been obvious to a person of ordinary skill in the art before the filing date of the present invention. See MPEP §2143.
It would have neem obvious to a person of ordinary skill in the art to combine the molding materials of modified Catoen with the regrind material as taught by Altonen because the regrind material is a known material for use in a pressure-controlled co-injection process, see Altonen [0097]. 
Regarding claim 11, Catoen meets the claimed, The method of claim 1, wherein the first optimal flow front pressure has a first value at a first point in time during the first injection molding cycle and the first optimal flow front pressure has a second value at a second point in time during the first injection molding cycle (Catoen [0050] describes a cycle profile with multiple pressures and [0051] teaches the a first preselected (optimal) value of Ps and a second value of PMAX.)
Regarding claim 12, modified Catoen meets the claimed, The method of claim 1, wherein the second optimal flow front pressure has a first value at a first point in time during the first injection molding cycle and the second optimal flow front pressure has a second value at a second point in time during the first injection molding cycle (Catoen [0051] does not specifically teach the second optimal flow front pressure has multiple values, however, Catoen [0051] teaches that the second melt pressure is adjusted based on the first melt pressure. Catoen [0050] also describes a cycle profile that shows multiple pressures of the second melt, 2.)
Regarding claim 13, Catoen [0051] and Altonen [0008] describe a process of using pressure readings from sensors within the molding system to make adjustments to the injection pressures of a first and second melt stream but do not describe subsequent molding cycles and do not meet the claimed, The method of claim 1, further comprising during a second injection molding cycle subsequent to the first injection molding cycle: injecting the first material into the mold cavity at a first new injection pressure, wherein the first new injection is based on the adjustment of the first injection pressure; and injecting the second material into the mold cavity at a second new injection pressure, wherein the second new injection is based on the adjustment of the second injection pressure, however, Altonen [0075]-[0076] and [0078] teach an embodiment where sensor readings of earlier injections cycles can be used to make corrections to the screw control in subsequent molding cycles to control the screw and thereby the pressure of the melt material.  
When combined with the methods in Catoen [0051] and Altonen [0008] which describe making adjustments to the first and second melt streams based on sensed values of pressure within the molding system, the combined references meet the claimed, The method of claim 1, further comprising during a second injection molding cycle subsequent to the first injection molding cycle: (Altonen [00075]-[0076] and [0078] describe subsequent molding cycles) injecting the first material into the mold cavity at a first new injection pressure, wherein the first new injection is based on the adjustment of the first injection pressure; and injecting the second material into the mold cavity at a second new injection pressure, wherein the second new injection is based on the adjustment of the second injection pressure (Altonen [0076] and [0078] describe using a controller to control the screw (injection pressure) in order to adjust toward a desired melt pressure based off of earlier molding cycles, Altonen [0008] and Catoen [0051] describe that both the first and second melt streams are adjusted based on the pressures detected by the sensors.)
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the co-injection pressure adjustment method as described by Catoen and Altonen with the method of adjusting the pressures on subsequent molding cycles as described in Altonen [0075]-[0076] and [0078] in order to maintain process consistency, see Altonen [0078].
Regarding claim 14, Catoen meets the claimed, The method of claim 1, wherein injecting a first material into a mold cavity and injecting a second material into a mold cavity further comprises: starting the injection of the first material into the mold cavity; (Catoen Figure 8 is the flow profile used in the process described in Catoen [0051], Figure 8 shows injecting the first material 1) in response to waiting a predetermined first period of time, starting the injection of the second material into the mold cavity; (Catoen Figure 8 shows a T1 in between when the first material 1 is injected and the beginning of the second material 2) in response to waiting a predetermined second period of time, ceasing the injection of the second material into the mold cavity; (Catoen Figure 8 shows the second material 2 is stopped after another period of time) and in response to waiting a third predetermined period of time, ceasing the injection of the first material into the mold cavity (Catoen Figure 8 shows the first material 1 is stopped a short time after the second material is stopped.)
Regarding claim 16, Catoen [0051] describes using a pressure of the melt stream as the variables but does not explicitly meet the claimed, The method of claim 1, wherein the first threshold value is a first flow front position setpoint of the first material, a second flow front position setpoint of the second material, a first cavity melt pressure setpoint of the first material, a second cavity melt pressure setpoint of the second material, a first position of a first screw for injecting the first material, a second position of a second screw for injecting the second material, a first distance traveled by the first screw, or a second distance traveled by the second screw, however, Catoen [0051] teaches the pressures are sensed by the sensors 114, 114a, 114b, 114g, 114g’.  In another embodiment, Catoen [0019] teaches that the sensors could be any number of sensors and could be placed anywhere in the molding path including the cavity which would meet the claimed, a first cavity melt pressure setpoint of the first material.
The courts have held that combining prior art elements according to known methods to yield predictable results would have been obvious to a person of ordinary skill in the art before the filing date of the present invention. See MPEP §2143.
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the method of Catoen [0051] and Figure 8 with the sensors measuring cavity pressure as described in Catoen [0019] in order to obtain a reading of the conditions in the cavity during injection molding ,see Catoen [0019]. 
Regarding claim 17, Catoen further meets the claimed, The method of claim 16, wherein the first cavity melt pressure setpoint of the first material may be measured directly or indirectly; and the second cavity melt pressure setpoint of the second material may be measured directly or indirectly (Catoen [0019] teaches the sensors may be in the cavity which would directly measure conditions in the cavity.)
Regarding claim 19, modified Catoen meets the claimed, The method of claim 1, wherein: in determining the first variable is approximately equal to the first threshold value, the first variable is a first non-time-dependent variable; (Catoen [0051] teaches a pressure, PS, pressure is not time dependent) in determining the second variable is approximately equal to the second threshold value, the second variable is a second non-time-dependent variable; (Catoen [0051] teaches pressure, PDECOMP, pressure is not time dependent) and in determining the third variable is approximately equal to the third threshold value, the third variable is a third non-time-dependent variable (Fitzpatrick [0102] describes ceasing all streams once the desired pressure in the mold cavity, cavity pressure being the “third variable”, is reached. Cavity pressure is not time-dependent.)
Regarding clam 20, modified Catoen meets the claimed, The method of claim 11, wherein: in determining the first variable is approximately equal to the first threshold value, the first variable is one of a group including (i) the first flow front pressure, (ii) the second flow front pressure, and (iii) a ratio of the first flow front pressure and the second flow front pressure; (Catoen [0051] describes a pressure of the first melt stream, as Ps, the first variable) in determining the second variable is approximately equal to the second threshold value, the second variable is one of a group including (i) the first flow front pressure, (ii) the second flow front pressure, and (iii) a ratio of the first flow front pressure and the second flow front pressure; (Catoen [0051] describes the second variable is the pressure of the first melt stream) and in determining the third variable is approximately equal to the third threshold value, the third variable is one of a group including (i) the first flow front pressure, (ii) the second flow front pressure, and (iii) a ratio of the first flow front pressure and the second flow front pressure  (Fitzpatrick [0102] describes ceasing all streams once the desired pressure in the mold cavity, cavity pressure being the “third variable”, is reached.)  Examiner notes that claim 20 is rejected under 112(d) and 112(b). The first, second, and third variables cannot be both a period of time, a flow front position, a cavity melt pressure, a screw position, and a screw distance travel as claimed in claim 1 and  the first flow front pressure, (ii) the second flow front pressure, and (iii) a ratio of the first flow front pressure and the second flow front pressure as claimed in claim 20. Between Catoen and Fitzpatrick, all the disclosed variables are claimed by either claim 1 or claim 20, therefore this claim is interpreted as being met. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over modified Catoen as applied to claim 1 above, and further in view of Nahill (US 2007/0278708).
Regarding claim 2, modified Catoen does not meet the claimed, The method of claim 1, further comprising applying a machine learning algorithm to determine the first optimal flow front pressure and the second optimal flow front pressure.
Analogous in the field of injection molding, Nahill meets the claimed, The method of claim 1, further comprising applying a machine learning algorithm to determine the first optimal flow front pressure and the second optimal flow front pressure (Nahill [0076] teaches a program to determine an ideal profile of the material pressure (optimal flow front pressure) during a molding cycle.)
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the method of modified Catoen with the program (algorithm) to determine optimal pressures of Nahill in order to set target values for sensors to compare with for subsequent molding cycles, see Nahill [0076]. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over modified Catoen as applied to claims 6 and 8 above, and further in view of Ward (US 9,937,647).
Regarding claim 9, modified Catoen does not explicitly teach hydraulic pressure in any embodiment and does not explicitly meet the claimed, The method of claim 8, wherein: the first injection pressure is a first hydraulic pressure and the second injection pressure is a second hydraulic pressure however, Altonen [0041] teaches a hydraulic piston can be used to exert pressure on the material.
The courts have held that combining prior art elements according to known methods to yield predictable results would have been obvious to a person of ordinary skill in the art before the filing date, see MPEP §2143.
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the molding method of Catoen with the hydraulic piston of Altonen because it is a known method of providing power to pressure the material, see Altonen [0041]. 
Modified Catoen does not explicitly teach two screws and does not meet he claimed, a first screw for injecting the first material or a second screw for injecting the second material.
Modified Catoen Analogous in the field of co-injection molding, Ward meets the claimed, a first screw for injecting the first material and a second screw for injecting the second material (Ward col. 10 lines 6-14 teach a first screw pump and a second screw pump each with screws for injecting first and second materials.)
The courts have held that combining prior art elements according to known methods to yield predictable results would have been obvious to a person of ordinary skill in the art before the filing date, see MPEP §2143.
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the molding method of modified Catoen with the two screws of Ward in order to inject the first and second materials in to the mold cavities, see Ward col. 10 lines 6-10. 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over modified Catoen as applied to claim 17 above, and further in view of Esser (US 2016/0297130).
Regarding claim 18, Catoen meets the claimed, The method of claim 17, wherein measuring indirectly further comprises measuring strain (Catoen [0006] describes indirect measurement via strain measurement).
Catoen does not specify the types of sensors used and does not meet the claimed, using a microwave sensor kit, an x-ray sensor kit, an ultrasonic sensor kits, an air pressure sensor kit, an air temperature sensor kit, or a sub-surface temperature sensor kit.   
Analogous in the field of injection molding, Esser meets the claimed, using a microwave sensor kit, an x-ray sensor kit, an ultrasonic sensor kits, an air pressure sensor kit, an air temperature sensor kit, or a sub-surface temperature sensor kit (Esser [0070] teaches using an ultrasonic sensor to measure pressure.)
The courts have held that combining prior art elements according to known methods to yield predictable results would have been obvious to a person of ordinary skill in the art before the filing date of the present invention. See MPEP §2143.
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the method of Catoen with the ultrasonic sensor of Esser because it is a known method of ultimately measuring pressure within injection molding apparatuses, see Esser [0070]. 
Response to Arguments
Applicant's arguments filed 3/15/2022 with respect to claim 1 have been fully considered but they are not persuasive. 
Applicant argues that Altonen does not describe a simultaneous co-injection process but rather two separate molding operations with a cooling step in between, specifically noting Altonen [0008] and [0101]. Applicant alleges this would not constitute a single “first injection molding cycle” as claimed. Examiner disagrees and notes that Altonen [0101] describes a cooling process, but also describes the simultaneous co-injection which is now claimed, “The second material to be injected can be the same material as the first material, or different. Alternatively, two materials may be co-injected simultaneously into the first cavity during a co-injection technique.” None of the cited paragraphs or embodiments of Altonen require that the materials are injected at two separate times or cooled in between, therefore there is no reason to assume a person of ordinary skill in the art would not be able to run the process described in Altonen in a single molding cycle as claimed. Applicant also argues that Altonen [0008] describes multiple “molding operations.” Examiner notes that Altonen does not define the “molding operations” as it is used in [0008], however, in light of Altonen [0101] and the reference as a whole where it is clearly described that the materials can be injected simultaneously, it is not reasonable to assume that Altonen [0008] rules out a simultaneous, co-injection process. 
Applicant also argues that Catoen only adjusts the pressure of the second flow front pressure and therefore does not teach “controlling a ratio of the first flow front pressure and the second flow front pressure”. Examiner clarifies that Catoen does not describe as a whole, adjusting the second injection pressure to a second constant low pressure based on comparing the second flow front pressure, calculated based on the second melt pressure sensor, to a second optimal flow front pressure, not that Catoen does not do any of these things at all.  It is clear from Catoen [0051] that at least some pressure of the second stream is adjusted, “adjust the injection so as to reduce a pressure of the second melt stream as depicted by injection cycle profile (2) proportionately to that of the first melt stream”, see Catoen [0051]. Catoen does not explicitly describe a second constant low pressure and does not describe that the pressure is adjusted based on comparing the second flow front pressure via the pressure sensor. Further, the claim is met by the combination of references including the constant, low-pressure process as taught by Altonen. Therefore, it would be a piecemeal analysis to say that the Catoen reference individually cannot meet the claim language. As combined, Catoen and Altonen can meet these limitations. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA BARTLETT whose telephone number is (571)272-4953.  The examiner can normally be reached on Monday - Friday 8:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/V.B./Examiner, Art Unit 1744                                                                                                                                                                                                        
/MICHAEL M. ROBINSON/            Primary Examiner, Art Unit 1744